Citation Nr: 1438928	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals, fractured right os calcis with calcification of the Achilles tendon.

2.  Entitlement to a compensable initial rating for right calf muscle atrophy.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued that her service-connected disabilities render her unemployable.  However, during her December 2008 VA examination, she reported that she was fired because she was unable to walk.  She testified that she has difficulty walking due to her service-connected disabilities.  See hearing transcript, pg. 20.  The examiner did not indicate whether the inability to walk was due, at least in part, to her service-connected disabilities.  During her May 2010 VA examination, she stated that she was unemployed due to claudication of both legs and did not mention her service-connected disabilities.  Nonetheless, the Board finds that the record reasonably raises the issue of entitlement to a TDIU. Accordingly, the Board concludes that a claim for a TDIU has not been raised and has been listed as an issue on appeal.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the issues on appeal, in part, to provide a VA medical examination.  The Veteran was provided a VA examination in March 2012.  The examiner noted that the Veteran had normal range of motion of the ankle without reporting any numerical values.  The examiner noted that there was no functional deficit; however, the examiner indicated that the Veteran's disability was of a moderate severity.  With respect to the service-connected right calf muscle atrophy, the examiner only indicated that the Veteran had "mild" atrophy.  There was no measurement of the right calf and no other objective testing documented in the VA examination report.  The Board finds that the VA examination is inadequate to evaluate the Veteran's service-connected disabilities in accordance with the rating schedule.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the VA examination report did not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, new VA medical examinations must be completed.  

Finally, with respect to the claim of entitlement to a TDIU, the Veteran should be provided a proper notification letter and an opinion must be obtained to determine whether her service-connected disabilities render her unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter regarding the issue of entitlement to a TDIU.  

2.  Schedule the Veteran for a VA orthopedic examination with respect to the service-connected residuals, fractured right os calcis with calcification of the Achilles tendon.  If possible, schedule the examination during a flare-up.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be accomplished.  

The examiner must discuss the effect of the disability on occupational functioning and daily activities including frequency of cramps in muscles and increased functional loss during episodes of acute muscle cramps.  The examiner must describe the functional effects to include effects on gait during muscle spasms and when no spasm is present.  The examiner should note the Veteran's report of events and circumstances that trigger pain or spasm and state whether there is loss of motion of a joint.  The examiner must include range-of-motion testing, in degrees, and comment as to whether there is any functional impairment and/or loss to include strength, fatigability, incoordination, or pain on movement of a joint.  The examiner must describe the functional impairment and/or loss during flare-ups, to include any loss of motion.  The examiner should describe the use of an assistive device and describe the wear pattern of the Veteran's shoes.  

In addressing functional loss and/or impairment, the examiner must comment on the Veteran's lay statements as to symptoms.

3.  Schedule the Veteran for a VA muscles examination with respect to her right calf muscle atrophy.  If possible, schedule the examination during a flare-up.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  Any indicated tests and studies must be accomplished.  

The examiner must discuss the effect of the disability on occupational functioning and daily activities including frequency of cramps in muscles and increased functional loss during episodes of acute muscle cramps.  The examiner must comment on functional effects including effects on gait during muscle spasms and when no muscle spasm is present.  The examiner should note the Veteran's report of events and circumstances that trigger pain or spasm and state whether there is loss of motion of a joint.  The examiner must include range-of-motion testing, in degrees, and comment as to whether there is any functional impairment and/or loss to include strength, fatigability, incoordination, or pain on movement of a joint.  The examiner must describe the functional impairment and/or loss during flare-ups.  The examiner should describe the use of an assistive device and describe the wear pattern of the Veteran's shoes.  

In addressing functional loss and/or impairment, the examiner must comment on the Veteran's lay statements as to symptoms.

4.  After completion of the above, the AOJ must review the VA examination reports to ensure compliance with the Board's remand.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Send the claims file to a suitably qualified VA examiner to address the claim of entitlement to a TDIU on an extra-schedular basis.  The claims file must be made available for review and the examiner must indicate that such a review was completed.  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, in combination, render her unable to secure and follow a substantially gainful occupation.  

A complete rationale must be provided for any opinion reached.  

6.  If and only if the VA examiner opines that the Veteran's service-connected disabilities render her unable to secure and follow a substantially gainful occupation, refer the claims file to the Director of Compensation Service to consider whether the Veteran is entitled to a TDIU on an extra-schedular basis.  

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



